NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PENG CHAN,                                      No. 18-15412

                Plaintiff-Appellant,            D.C. No. 5:16-cv-06268-EJD

 v.
                                                MEMORANDUM*
TIME WARNER INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Peng Chan appeals from the district court’s order denying his post-judgment

motion under Federal Rule of Civil Procedure 59(e) in his action alleging federal

and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion. Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion by denying Chan’s Rule 59(e)

motion because it was untimely and Chan failed to set forth any basis for relief.

See Fed. R. Civ. P. 59(e) (motion must be filed no later than 28 days after entry of

the judgment); Sch. Dist. No. 1J, 5 F.3d at 1263 (setting forth grounds for relief

under Rule 59(e)).

      We do not consider the district court’s order denying Chan’s motions for

recusal and reconsideration, and dismissing the action, because the order is outside

the scope of this appeal and the notice of appeal is untimely as to that order. See

Fed. R. App. P. 3(c) (required contents of notice of appeal), 4(a)(4)(A)(iv) (a Rule

59(e) motion extends the time to file an appeal if timely filed); Hamer v.

Neighborhood Hous. Servs., 138 S. Ct. 13, 17-18 (2017) (a time limit not

prescribed by Congress is a mandatory claim-processing rule and if properly

invoked, must be enforced); Demaree v. Pederson, 887 F.3d 870, 876 (9th Cir.

2018) (Fed. R. App. P. 4(a)(4) is a mandatory claim-processing rule under Hamer).

      All pending motions and requests are denied.

      AFFIRMED.




                                          2                                    18-15412